Citation Nr: 0905556	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-08 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
sciatic nerve neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.  The Veteran incurred additional disability of sciatic 
nerve neuropathy of the right lower extremity, as a result of 
his December 12, 2003 VA bone marrow biopsy.

2.  It is not established that the Veteran provided informed 
consent for the December 12, 2003 bone marrow biopsy or that 
VA substantially complied with procedures for obtaining the 
Veteran's informed consent.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
sciatic nerve neuropathy of the right lower extremity have 
been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.358, 17.32 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

The Veteran asserts that he developed sciatic nerve 
neuropathy of the right lower extremity as a result of a 
December 12, 2003 VA bone marrow biopsy.

Historically, the records reflect that on December 3, 2003, 
the Veteran was admitted to the VA Medical Center in Sioux 
Falls, South Dakota, with complaints of a 48-hour history of 
right lateral and mid abdominal pain.  He was diagnosed with 
a right lower quadrant abscess for which he underwent CT 
guided drainage on December 5, 2003.  A subsequent 
fistulogram, performed on December 8, 2003, showed a 
fistulous communication of the abscess cavity to an adjacent 
bowel loop.  Continued abscess drainage was then recommended.  

A treatment report, dated December 11, 2003, noted that the 
Veteran had recently required three units of blood with no 
evidence of bleeding.  A bone marrow biopsy and aspirate was 
then ordered to further assess the Veteran's anemia.  

An informed consent form, dated December 12, 2003, noted that 
the Veteran had been diagnosed with anemia, and that he was 
to undergo a bone marrow biopsy and aspirate.  Where the 
consent form lists risks and possible complications of this 
procedure, it stated, "bleeding and infection."  Where it 
lists options and alternatives discussed, it stated, 
"[n]one."  

A treatment report, dated December 12, 2003, noted that the 
Veteran underwent a bone marrow procedure that morning, and 
that he was now complaining of leg pain and numbness.  The 
report further stated that these "[s]ymptoms are not common 
adverse effects of procedure" and that two VA physicians 
were contacted to evaluate his condition.

A treatment report, dated December 13, 2003, noted the 
Veteran's complaints of pain along the right buttock and down 
the right leg.  A treatment report, dated December 17, 2003, 
noted his complaints of right hip pain, radiating down into 
the right leg.  The report also noted that the Veteran was 
crying out at times with complaints of pain.  A treatment 
report, dated December 19, 2003, noted that a CT scan had 
revealed a hematoma, and that this was the likely source of 
the Veteran's pain.

A surgical report, dated December 22, 2003, noted that ten 
days earlier, the Veteran underwent a bone marrow biopsy 
which was "technically difficult and was done with the 
patient on Heparin."  The report noted that there was a 
problem with pain at the biopsy site, and that a CT scan had 
revealed a hematoma in that area.  Physical examination 
revealed a very large, firm, tender area around his right 
buttock at and just below the bone marrow biopsy site.  The 
report stated that they were "[e]ssentially treating a 
problem which is that of delayed hemorrhage after a bone 
marrow biopsy of the right iliac area with impending foot 
drop."  A CT scan on that day showed enlargement of the 
gluteal hematoma from the prior week.  Subsequent discharge 
diagnoses included right gluteal hematoma with radiculopathy.  

A VA treatment report, dated December 23, 2003, noted that 
following his bone marrow biopsy, the Veteran developed a 
large right buttock hematoma, significant blood loss, and 
right foot drop from compression of the sciatic nerve.  The 
report noted that the Veteran was getting better, but was 
still unable to bear weight on his right leg.  The VA 
physician further stated that "this unfortunate incident was 
procedure related."

In September 2004, a VA examination for peripheral nerves was 
conducted.  The VA examiner noted that the Veteran's claims 
folder had been reviewed in detail.  A physical examination 
of the Veteran was not performed.  The examination report 
noted the Veteran's history of morbid obesity, status post 
gastric bypass surgery with colon and small bowel resection; 
short bowel syndrome after bypass gastric surgery; and intra-
abdominal abscess after the surgery.  It also noted that the 
Veteran has valvular heart disease, and a history of renal 
insufficiency and hypercholesterolemia.

The report noted that the Veteran was on Coumadin during his 
bone marrow aspiration, and that this could not have been 
reversed completely because of his aortic valve replacement 
and the need to be anticoagulated at all times.  The VA 
physician further noted that he presumes that the evacuation 
of the hematoma was not done for possible excessive bleeding 
and progression of his anemia.  Since then, the report noted 
that the Veteran has continued to have muscle weakness, 
tingling and numbing sensation of the right lower extremity.  
Nerve conduction studies, conducted in July 2004, revealed 
evidence of sensory motor peripheral neuropathy, the etiology 
of which was possible vitamin B12 deficiency, hypothyroidism 
and the hematoma caused by the injury to the sciatic nerve.  
According to the neurologist's evaluation, the strength in 
the Veteran's upper and left lower extremities was 5/5, but 
the strength in the right lower extremity was 4/5.  Sensation 
to light touch and pinprick were reduced over anterior 
lateral surface of the right leg as well as both dorsal and 
plantar surfaces of the right foot.  The report also noted 
that the Veteran walked with a slight limp on the left due to 
weakness and some numbness in the right lower extremity.

Based upon a review of the records, the VA examiner concluded 
the examination report with a diagnosis of sciatica nerve 
neuropathy, secondary to hematoma, vitamin B12 deficiency and 
hypothyroidism.  The VA examiner then opined that the 
hematoma which developed after the bone marrow aspiration was 
a foreseeable complication since the Veteran was on Coumadin, 
a blood thinner given for blood clot prevention.  The VA 
examiner further noted that the "veteran was informed about 
complications prior to this procedure as this is standard 
protocol at the VAH."
It appears the Veteran's signed consent form was not added to 
the file until after the VA examination had been conducted so 
this was not available for review.

In June 2006 argument, the Veteran's representative asked the 
Board to consider whether adequate informed consent was 
provided by the Veteran prior to his December 10, 2003 
procedure, noting that failure to provide such consent would 
in and of itself, constitute fault on the part of VA in 
conjunction with this procedure.

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a Veteran, disability resulting 
from VA hospital care furnished the Veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. § 3.358.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown: 
(1) disability/additional disability, (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to 
section 1151 claims was promulgated for claims filed on or 
after October 1, 1997, such as this appellant's claim 
(received in July 2004).  See 69 Fed. Reg. 46,426 (Aug. 3, 
2004) (codified as amended at 38 C.F.R. § 3.361 (2008)).  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment. 38 C.F.R. § 3.361(b).  
To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death; and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. 38 C.F.R. § 
3.361(d)(1).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented 
in the health record.  In addition, signature consent is 
required for all diagnostic and therapeutic treatments or 
procedures that (i) Require the use of sedation; (ii) Require 
anesthesia or narcotic analgesia; (iii) Are considered to 
produce significant discomfort to the patient; (iv) Have a 
significant risk of complication or morbidity; (v) Require 
injections of any substance into a joint space or body 
cavity; or (vi) Involve testing for Human Immunodeficiency 
Virus (HIV). 38 C.F.R. § 17.32(d).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order for the Veteran to prevail in the instant claim, it 
must be shown that the Veteran incurred additional 
disability; that the December 12, 2003 VA bone marrow biopsy 
was the "proximate cause" of such disability; and that there 
was some element of fault on the part of VA in providing the 
procedure.  

The evidence of record clearly shows that the Veteran 
incurred additional disability as a result of the December 
12, 2003 VA bone marrow biopsy.  As noted in his treatment 
reports, and the VA examination in September 2004, the 
Veteran developed a hematoma, with resulting nerve neuropathy 
of the right lower extremity, as a result of his December 12, 
2003 VA bone marrow biopsy.  Thus, additional disability has 
been established.

Further, it is reasonably established that this additional 
disability was a result of the December 12, 2003 bone marrow 
procedure performed by VA.  As noted in the December 23, 2003 
VA treatment report, "this unfortunate incident was 
procedure related."  Moreover, the VA examiner in September 
2004 clearly opined that the Veteran developed a hematoma as 
a result of this procedure, and that this hematoma, at least 
in part, caused his subsequent sciatic nerve neuropathy of 
the right lower extremity.  Thus, the Board finds that it is 
reasonably established that the December 12, 2003 VA bone 
marrow biopsy caused the Veteran additional disability in the 
form of sciatic nerve neuropathy of the right lower 
extremity.  

The Board also finds that there was fault on the part of VA 
in conjunction with the bone marrow biopsy as the record does 
not show that VA obtained informed consent from the Veteran 
regarding this procedure.  In making this determination, the 
Board looks to the Veteran's signed consent form relating to 
this procedure, which is dated December 12, 2003.  

As noted above, the informed consent process must be 
appropriately document in the health record.  See 38 C.F.R. 
§ 17.32(d).  The Veteran's consent form listed the risks and 
possible complications from the VA December 12, 2003 bone 
marrow procedure as "[b]leeding and infection."  While the 
form, in paragraph 10, contained a catchall provision 
indicating that all risks and benefits were discussed, one 
has to question the breadth of any additional discussion 
provided to the Veteran in light of the specifically noted 
risks recorded on the form.  Moreover, the Veteran, and his 
representative, have argued that he was never informed of the 
possibility of developing sciatic neuropathy of the right 
lower extremity.  Standing in contrast to the limited 
disclosure of risks involved by VA, is the VA examiner's 
opinion which indicates that the Veteran's hematoma and 
resulting nerve sciatica to the lower extremity were 
foreseeable consequences of this procedure, "since the 
Veteran was on Coumadin: a blood thinner, given for blood 
clot prevention."  Under these circumstances, the Board 
concludes that the Veteran was not fully advised of 
reasonably foreseeable associated risks with this procedure 
or treatment, as well as its complications or side effects.  
In addition, the Veteran's consent form specifically 
indicates that no other options or alternatives were 
discussed, and it is unclear if any discussion with the 
Veteran was had as to the anticipated result if this 
procedure had not been done.  See 38 C.F.R. § 17.32(c).

Under these circumstances, the Board finds that the VA failed 
to substantially comply with pertinent informed consent 
procedures, and the VA's efforts do not amount to 
"substantial compliance." 

Given that the record reasonably shows that the Veteran 
incurred additional disability in the form of sciatic nerve 
neuropathy of the right lower extremity, and given that it is 
not shown that the Veteran's informed consent for the 
procedure was obtained beforehand, or that there was 
substantial compliance in obtaining the Veteran's informed 
consent, the preponderance of the evidence is in the 
Veteran's favor and compensation under 38 U.S.C.A. § 1151 for 
sciatic nerve neuropathy of the right lower extremity is 
warranted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for sciatic nerve 
neuropathy of the right lower extremity is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


